Citation Nr: 1637731	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-47 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellar tendonitis status post anterior cruciate and medial meniscectomy. 

2.  Entitlement to a separate compensable rating for right knee lateral instability. 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted entitlement to service connection for right knee patellar tendonitis evaluated as noncompensable effective July 11, 2009.  The Veteran filed a notice of disagreement dated in February 2010 and the RO issued a statement of the case dated in October 2010.  The Veteran submitted his substantive appeal in November 2010.

In November 2015, the RO increased the evaluation of right knee patellar tendonitis status post anterior cruciate and medial meniscectomy to 10 percent disabling, effective July11, 2009.  An evaluation of 100 percent was assigned, also effective June 11, 2010, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was resumed on August 1, 2010. 


FINDINGS OF FACT

1. The Veteran's service-connected right knee disability has been manifested by complaints of pain on motion and weakness.  Remaining functional flexion is no worse than 120 degrees and extension no worse than 0 degrees. 

2.  From the July 11, 2009 effective date of the grant of service connection, the Veteran's right knee disability was manifested by slight, but not moderate or severe, lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an increased initial evaluation in excess of 10 percent for service-connected right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

2. The criteria for a separate initial rating of 10 percent, but no higher, for right knee lateral instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

II. Increased Rating Legal Criteria and Analysis

The Veteran seeks disability ratings in excess of 10 percent for his service-connected right knee disability.  He avers that his disability is worse than what is contemplated by a 10 percent evaluation.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider, 11 Vet. App. at 182.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505  (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.

In addition, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's right knee disability is currently rated under Diagnostic Code 5257-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5257 refers to other impairment of the knee, specifically, recurrent subluxation of lateral instability.  DC 5260 applies to limitation of flexion. The precise meaning of the hyphenated diagnostic code is not clear in this case, because, for the reasons indicated below separate ratings are warranted for lateral instability and limitation of flexion in some circumstances. 

Diagnostic Code 5260 is applicable to limitation of flexion, Diagnostic Code 5261 is applicable to limitation of extension of the knee and leg.  Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10  percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

The currently assigned 10 percent rating under 5260 was based upon findings of painful or limited motion and X-ray evidence of arthritis.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint). 

In this case, service treatment records from February 2006 through July 2009, note that the Veteran was treated for right knee patellar tendonitis in April of 2009.  X-rays revealed an intact right knee.

The Veteran was afforded a VA examination dated in August 2009.  The Veteran reported pain in the right knee on and off on a daily basis.  Running and jogging was very difficult.  Within 5 minutes of running, the Veteran indicated that he would have pain at the right kneecap that he reported felt like it was always swollen.  He had to take small steps, otherwise, the knee might buckle.  During the running, the Veteran noted that he would have pain at the level 6 on a scale of 0-10 which would last for about two minutes.  He would rest and stretch and the pain would come down to a level 3-4.  He reported that he had to be careful when running or walking, as the knee might buckle and he stated that occasionally it tends to buckle; however did not have any falls.  He had to be careful when squatting or sitting down or kneeling down due to pain in the right knee.  He denied any limitations in his day to day activities or his military tasks due to the pain, except running.  The Veteran preformed daily exercises on the stationary bike or elliptical exerciser for 30 minutes without any limitations.  He denied any redness or temperature changes of the knee.  He did not use any braces.  Upon examination, the patella tendon was slightly larger than on the left side.  There was no evidence of deformity of the knee and no swelling or effusion.  The right knee appeared generally fuller than the left knee.  There was no instability noted, and no tenderness or crepitation.  Range of motion was flexion from 0 to 140 degrees and full extension to 0.  The Veteran reported no pain upon range of motion.  Upon repetitive use, there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  X-rays of right knee were unremarkable except for mild medial joint space narrowing during weight-bearing films.  The examiner diagnosed patella tendonitis of the right knee. 

An MRI dated in September 2009 indicated moderate joint effusion, chronic ACL tear, and complex tear posterior horn medial meniscus. 

In June 2010, the Veteran underwent an anterior cruciate ligament reconstruction and a medial menisectomy.  Follow up visit on June 17, 2010, noted wounds healing well.  The Veteran was instructed to begin quad sets and straight leg raising.  On June 21, 2010, range of motion was very limited at 15 degrees with difficulty attempting to stretch past 15 degrees in supine, prone and sitting.  The Veteran began physical therapy and progressed well through July.  On August 3, 2010, it was noted the Veteran was doing well and achieved 138 degrees of flexion and was having no pain.  The ACL reconstruction was noted to be stable and the Veteran was informed that he could return to work. 

The Veteran was again examined by VA in April 2014.  The Veteran's claims file was reviewed in connection with the examination.  Osteoarthrosis of the knee was confirmed as present due to an old disruption of the anterior cruciate ligament and complex tear of the medial meniscus.  During examination, the Veteran was able to flex to 120 degrees and extend to 0 without pain.  Repetitive motion remained unchanged.  Functional impairment was noted as less movement than normal, excess fatigability, incoordination and interference with sitting, standing and weight bearing.  Muscle strength was normal and no instability was found.  

The Veteran's outpatient treatment records were also reviewed, however, these records did not indicate findings that would warrant a higher evaluation. 

The Board has considered the evidence of record and finds that a higher rating in excess of 10 percent under the Diagnostic Codes for limitation of motion, 5260 and 5261, for the right knee, is not warranted.  In order to warrant the higher rating of 20 percent under Diagnostic Code 5260, the Veteran must demonstrate flexion that more closely approximates or is the functional equivalent of 30 degrees.  On this record, flexion worse than 120 has not been demonstrated, even after repetitive use testing.  The current 10 percent assignment for the right knee under Diagnostic Code 5260 contemplates periarticular pathology productive of painful motion, which includes noted pain.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Furthermore, VA's General Counsel has also found that separate ratings may be assigned under Diagnostic Code 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Thus, in evaluating whether the Veteran can receive a separate rating for limitation of extension (Diagnostic Code 5261) for his right knee, limitation of extension has to be to 5 degrees for a noncompensable rating under Diagnostic Code 5261 and 10  degrees for a 10 percent rating. A separate evaluation in this case for limited extension is not warranted as he has not demonstrated extension in his right knee worse than 0 degrees. 

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain in the right knee.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 20 percent (flexion or extension), warranting a higher rating under DC 5260 or 5261 for the knee.  In the examinations of record, the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing for the knee, and he did not indicate that his flare-ups caused additional limitation of motion to the degree that would warrant a 20 percent rating under DC 5260 or a compensable rating under DC 5261.  The evidence thus reflects that there was no additional functional limitation from flare-ups that resulted in the symptoms more nearly approximating the criteria for any higher rating for limitation of motion of the knee under DCs 5260 and 5261.  A higher or separate rating is therefore not warranted in this regard.

A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires a severe recurrent subluxation or lateral instability.

The Veteran reported during the September 2009 VA examination that he had to be careful when running or walking, as the knee might buckle and he stated that occasionally it tends to buckle.  Subsequent examinations indicated no subluxation or instability.  However, the Veteran has not indicated that his knee has improved with respect to the knee's tendency to buckle.  As such, based on the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran should be awarded separate 10 percent rating for right knee instability based on his competent, credible, and consistent statements regarding bucking.  However, the examination results were normal for all of the joint stability tests and there was no evidence or history noted for recurrent patellar subluxation/dislocation; there was also no X-ray evidence of patellar subluxation.  Thus, the evidence reflect that the instability of the Veteran's right knee has not more nearly approximated the moderate recurrent subluxation or lateral instability required for an initial rating higher than 10 percent under DC 5257.

In addition, the Board notes that as the evidence does not show ankylosis of either knee (Diagnostic Code 5256), impairment of the tibia or fibula (Diagnostic Code 5262) as demonstrated by nonunion or malunion, or genu recurvatum (Diagnostic Code 5263), a separate or alternative evaluation under these codes is not warranted. 

The Board has also considered the applicability of Diagnostic Codes 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  However, as the evidence does not indicate an absence of the semilunar cartilage (symptomatic), or dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion, these codes are not applicable.  

Lastly, there is no basis for a separate rating for any scars for the right knee, as he does not have scars that are painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118 (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012).

For the foregoing reasons, the Board finds that a separate 10 percent rating for the right knee under DC 5257, but no higher, is warranted for the entire period of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114.  Under Diagnostic Codes 5260 and 5261 for his right knee, a rating in excess of 10 percent is not warranted, as explained above.  As the preponderance of the evidence is against any higher or additional separate ratings, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that either of the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's symptoms are wholly consistent with the criteria in the applicable Diagnostic Codes and the Veteran was granted a separate 10 percent evaluation for his complaint of giving way.  Moreover, the reported symptoms of pain and instability are contemplated either by the specific schedular criteria for rating the knee and leg or 38 C.F.R. §§ 4.40, 4.45, and 4.59. Thus, it cannot be said that the available schedular evaluations for this disability are inadequate or that the criteria do not contemplate the symptoms of the Veteran's right knee disability.
The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted at any time during the pendency of the appeal.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

An initial evaluation in excess of 10 percent for right knee patellar tendonitis status post anterior cruciate and medial meniscectomy is denied.  

A separate initial rating of 10 percent, but no higher, for lateral instability of the right knee, but no higher, is granted, under DC 5257, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


